{¶ 29} For the reasons that follow, I respectfully dissent from the majority opinion, which concludes that appellee did not intend to convey an undivided, one-half ownership interest in the real estate to appellant.
 {¶ 30} The fact that property is jointly titled to both spouses, in itself, is not conclusive that the property is marital. However, the testimony from appellant and her daughter presents overwhelming evidence that, at the time of the purchase, appellee intended to convey an undivided, one-half ownership interest in the real estate parcel to appellant.
 {¶ 31} Therefore, for these reasons, I respectfully dissent.